Citation Nr: 1110795	
Decision Date: 03/18/11    Archive Date: 03/30/11

DOCKET NO.  08-36 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD) for the appellate period prior to July 8, 2010.

2.  Entitlement to an initial disability rating in excess of 50 percent for PTSD for the appellate period as of July 8, 2010.

3.  Entitlement to service connection for a hip disorder.

4.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a groin disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to August 1968, and from August 1981 to August 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which granted the Veteran's April 2007 claim for service connection for PTSD and assigned a rating of 10 percent.  In a November 2008 rating decision, the RO increased the Veteran's rating to 30 percent as of the date of the April 5, 2007 claim.  In a December 2010 rating decision, the RO increased the Veteran's rating to 50 percent as of July 8, 2010, the date of his most recent VA examination.

This matter also comes before the Board on appeal from a July 2008 rating decision issued by the VA RO in Atlanta, Georgia, which declined to reopen the Veteran's claim for service connection for a groin condition, and reopened and continued the denial of the his claim for service connection for a hip condition.

The issues of entitlement to service connection for a hip disorder, and whether new and material evidence has been received to reopen a claim for entitlement to service connection for a groin disorder, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.





FINDINGS OF FACT

1.  Prior to July 8, 2010, the Veteran's PTSD is characterized by mild symptoms; spontaneous speech; a cooperative, friendly, and attentive attitude; an appropriate affect; a good mood; no inappropriate behavior; intact orientation to person, time, and place; no delusions; an understanding of the outcome of his behavior; nightmares, but no hallucinations; no obsessive or ritualistic behavior; no panic attacks; no homicidal thoughts; no suicidal thoughts; good impulse control; no episodes of violence; no problem with activities of daily living; normal memory; persistent re-experiencing of the traumatic events from combat; persistent avoidance of stimuli associated with the trauma, and numbing of general responsiveness; and persistent symptoms of increased arousal.

2.  As of July 8, 2010, the Veteran's PTSD is characterized by reduced reliability and productivity; normal affect; good mood; intact orientation to person, time, and place; no delusions or hallucinations; no obsessive or ritualistic behavior; no homicidal or suicidal thoughts; good impulse control; panic attacks; normal memory; persistent re-experiencing of the traumatic events from combat; persistent avoidance of stimuli associated with the trauma, and numbing of general responsiveness; and persistent symptoms of increased arousal; difficulties with sleep, trust, safety, security issues, and startle response.


CONCLUSIONS OF LAW

1.  Prior to July 8, 2010, the criteria for a rating in excess of 30 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7; 38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).

2.  As of July 8, 2010, the criteria for a rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7; 38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist the Veteran

Review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38
C.F.R. § 3.159.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1).  Such notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

A May 2007 letter, provided to the Veteran before the August 2007 rating decision, satisfied VA's duty to notify under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159, since it informed the Veteran of what evidence was needed to establish his claim, what VA would do and had done, and what evidence he should provide.  The letter also informed the Veteran that it was his responsibility to help VA obtain medical evidence or other non-government records necessary to support his claim.

The issues on appeal stem from initial rating assignments.  In this regard, the United States Court of Appeals for Veterans Claims (Court) has held that an appellant's filing of a notice of disagreement (NOD) regarding an initial disability rating or effective date, such as the case here, does not trigger additional 38 U.S.C.A. § 5103(a) notice requirements.  Indeed, the Court has determined that to hold that 38 U.S.C.A. § 5103(a) continues to apply after a disability rating or an effective date has been determined would essentially render 38 U.S.C.A. §§ 7105(d) and 5103A and their implementing regulations insignificant and superfluous, thus disturbing the statutory scheme.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Court most recently clarified in Goodwin v. Peake, 22 Vet. App. 128, 137 (2008), that where a service connection claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to any downstream initial rating and effective date elements.  The Court added that its decision was consistent with its prior decisions in Dingess.  In this regard, the Court emphasized its holding in Dingess that "once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess, 19 Vet. App. at 490.  Thereafter, once an NOD has been filed, only the notice requirements for rating decisions and statements of the case (SOCs) described within 38 U.S.C.A. §§ 5104 and 7105 control as to further communications with the appellant, including as to what "evidence [is] necessary to establish a more favorable decision with respect to downstream elements ...."  Id.  The Board notes that the Veteran was provided with notice consistent with Dingess in May 2007.

With respect to VA's duty to assist, the RO has obtained, or made reasonable attempts to obtain, all relevant evidence identified by the Veteran.  The Veteran's service treatment records and VA treatment records have been obtained.  The Veteran has not reported that he is in receipt of Social Security Administration (SSA) disability benefits for his claimed disabilities.  Golz v. Shinseki, 590 F.3d 1317, 1323 (2010).

Thus, the Board considers the VA's duty to assist satisfied.  Accordingly, the Board finds that no further assistance to the Veteran in acquiring evidence is required by statute.  38 U.S.C.A. § 5103A.

Laws and Regulations Pertaining to Initial Disability Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

If there is disagreement with the initial rating assigned following a grant of service connection, separate ratings can be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original or an increased rating remains in controversy when less than the maximum available benefit is awarded).  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  

Since the present appeal arises from an initial rating decision, which established service connection and assigned the initial disability rating, it is not the present level of disability which is of primary importance; the entire period is to be considered to ensure that consideration is given to the possibility of separate ratings for separate periods of time based on the facts found.  See Fenderson, supra.

Evaluation of a disability includes consideration of the Veteran's ability to engage in ordinary activities, including employment, and the effect of symptoms on functional abilities.  38 C.F.R. § 4.10.

Analysis:  Initial Disability Ratings for PTSD

PTSD is rated under the "General Rating Formula for Mental Disorders," Diagnostic Code 9411.  38 C.F.R. § 4.130.

A 30 percent evaluation is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent evaluation is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and an inability to establish and maintain effective relationships.

A 100 percent evaluation is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.

The Global Assessment of Functioning (GAF) is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, FOURTH ED, American Psychiatric Association (1994) (DSM-IV), p.32; 38 C.F.R. §§ 4.125(a), 4.130 (2008).  GAF scores of 61 to 70 are indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships. Scores of 51-60 involve moderate symptoms, such as flat affect and circumstantial speech, occasional panic attacks, or moderate difficulty in social or occupational functioning (e.g., few friends or conflicts with peers or co-workers.) Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Id.  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood, (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  Id.

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission must be considered.  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126; Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The Veteran reported the following symptoms to a VA Advanced Registered Nurse Practitioner (ARNP) in March 2007:  numbing of feelings, nightmares, flashbacks, isolation from family, hypervigilance and hyperstartle to environmental cues, anger, marital problems, and alcohol abuse.  He also noted that he was having difficulties at his job, where he had been working for 18 years.  The Veteran reported seeing pieces of flesh of a friend who had been "blown up" in Vietnam.  The Veteran's Department of Defense (DD) Form 214 indicates that he earned the Purple Heart and a Combat Infantry Badge (CIB).  The VA ARNP diagnosed the Veteran with prolonged PTSD and alcohol abuse, and assigned a GAF score of 43.

In April 2007, the VA ARNP noted that the Veteran has hypervigilance and a hyperstartle response to environmental cues, and gets flashbacks in foggy or humid weather.  The Veteran also reported having a "lack of trust with people."  The Veteran described his occupation as sweeping floors, and stated that he does this work alone.  The VA ARNP diagnosed the Veteran with prolonged moderately severe PTSD with depression, and alcohol abuse in early remission, and assigned a GAF score of 40.

The Veteran underwent a screening for admission to a VA treatment program in May 2007.  The screener, a Ph.D. and Clinical Nurse Specialist (CNS) noted that "because [the Veteran] is already receiving care in the Psychiatry Clinic, a full psychosocial assessment has already been done and thus was not repeated today."  The clinician noted that the Veteran reported having flashbacks triggered by sudden movement or loud noises, having intrusive thoughts triggered by watching the news, being easily startled, being constantly on guard, having few friends, and having to work alone.  The clinician noted that although the Veteran had a presentation and scores on the Mississippi scale for military-related PTSD and the PTSD Checklist-M which were consistent with PTSD, "a definitive diagnosis can not be made based on a brief screening interview."  Paradoxically, the clinician diagnosed the Veteran with "r/o [rule out] PTSD."  The clinician also listed a GAF score of 40, although it is unclear, given the circumstances described above, whether this was an independent assessment or a restatement of the most recent GAF score assigned by the Veteran's treating VA ARNP.  Based on the available context, a restatement appears more likely.  With respect to admission to the program, it was apparently denied because the Veteran lived too far away (130 + miles from Lake City, but only 56 miles from Valdosta).  The Veteran was encouraged to continue his medication management through his psychiatry provider.

VA provided the Veteran with a Compensation and Pension (C&P) examination of his PTSD in June 2007.  The VA examiner, a Ph.D. and the Director of Mental Health at the Carl Vinson VA Medical Center in Dublin, Georgia, reviewed the Veteran's claims file and medical records.  The examiner found that the Veteran had spontaneous speech; a cooperative, friendly, and attentive attitude; an appropriate affect; a good mood; was intact orientation to person, time, and place; had no delusions; and had an understanding of the outcome of his behavior.  The examiner further found that the Veteran had no inappropriate behavior.  The Veteran reported having nightmares, but no hallucinations, no obsessive or ritualistic behavior, no panic attacks, no homicidal thoughts, no suicidal thoughts, good impulse control, no episodes of violence, and no problem with activities of daily living.  The Veteran's memory was normal.  The Veteran also reported having persistent re-experiencing of the traumatic events from combat; persistent avoidance of stimuli associated with the trauma, and numbing of general responsiveness; and persistent symptoms of increased arousal.  The examiner found that the disturbance causes clinically significant distress or impairment in social, occupational or other areas of functioning.  The examiner also found that the Veteran "only very recently began seeking treatment and until this time has been able to work and socialize.  His current[] symptoms appear to be rather mild."  The Veteran reported that he works as a custodian for 28 hours per week, and has had that job for 18 years.  He reported having poor social interaction at work, and having trouble trusting people; however, he also stated that "the job I do is fine," and that he is not having any trouble with his employment.  The VA examiner diagnosed the Veteran with PTSD, and assigned a GAF score of 80.  The examiner further found that the Veteran's PTSD was comprised of "rather mild symptoms," and that he did not qualify for any of the five compensable criteria under the General Rating Formula for Mental Disorders.  The VA examiner further found that the Veteran's PTSD symptoms did not result in total occupational and social impairment.

The Veteran asserted in his October 2007 notice of disagreement that he has panic attacks at least once per week, as well as difficulty with anger management and production at his job.  The Veteran also stated that his employers had reduced his hours from 40 to 20 per week.  The Veteran noted that he is on medication for his anxiety.  He asserted that VA had found him to be "not feasible for rehabilitation training due to the symptoms of my PTSD."  However, as noted above, rejection from that program appears to have been based on geographical concerns, rather than on the extent of his psychiatric symptoms.

The Veteran asserted in February 2008 that "I'm not able to work a normal work day and my employer has reduced my work hours due to my health."

In August 2008, the Veteran participated in psychoeducational group therapy.  In September 2008, a VA clinician noted that the Veteran was electively hospitalized "for treatment of his dual problems," namely a scrotal mass and, presumably, his psychiatric and substance-abuse disorders.  The clinician diagnosed the Veteran with ETOH (alcohol) dependence, mood disorder not otherwise specified (NOS) in remission, cannabis abuse in remission, and ruled out (R/O) ETOH-induced amnestic syndrome.  The clinician assigned a GAF score of 60 to 65.

In his November 2008 substantive appeal, the Veteran reported experiencing anxiety and panic attacks when off of his medication.  He also reported having short term memory loss.  The Veteran stated that his PTSD adversely affected his ability to do his job; his social life, in that he seldom goes out; and his family life, in that he now lives alone and feels like an outsider with them.

The Veteran also asserted in November 2008 that "I have not worked since May 30, 2008.  They will not allow me to return to work because of the medication I take for the PTSD."  The Board notes that, in his July 2010 C&P examination, the Veteran reported that he had retired in May 2008 due to back, hip, right foot, and right knee problems.

The Veteran's VA ARNP noted in May 2010 that the Veteran reported having nightmares and flashbacks to his combat service in Vietnam; an inability to adapt very well to stressful situations; hypervigilance and a hyperstartle response to loud sounds; distrustfulness towards others; anger; crowd avoidance; and an inability to establish or maintain relationships among family, socially, or occupationally.  The VA ARNP found that the Veteran had an appropriate affect; no worthless or hopeless feelings; spontaneous and coherent speech of normal rate and volume; no delusions, hallucinations, or bizarre thoughts; and good insight, judgment, and reality testing.  The VA ARNP diagnosed the Veteran with chronic and significant PTSD, and assigned a GAF score of 43.  She further found the Veteran to be unemployable.

In June 2010, the Veteran told his VA ARNP that he had to retire early due to his difficulty in establishing and maintaining relationships.  The Veteran also reported having memory problems with names, places, and events, and noted that he does not cope well with stressful situations.  The Veteran further reported experiencing nightmares, flashbacks, hyperarousal symptoms, and crowd avoidance.  The VA ARNP found that the Veteran was alert and oriented to time, place, and person.  His mood was "not good."  He was cooperative and attentive.  His affect was flat, mildly depressed, and included worthless or hopeless feelings.  The Veteran reported having no delusions, and no auditory or visual hallucinations or bizarre thoughts.  The VA ARNP found that the Veteran's insight, judgment, and reality testing remained good.  The Veteran denied having any suicidal or homicidal ideations over the prior 2 weeks.  The VA ARNP diagnosed the Veteran with chronic and significant PTSD, and with intermittent alcohol abuse.  She assigned a GAF score of 45, and indicated that he was unemployable.

VA provided the Veteran with a second C&P examination of his PTSD in July 2010.  The second VA examiner, a Ph.D. psychologist, reviewed the Veteran's claims file and medical records.  The Veteran reported that he had been hospitalized for alcohol and anger management problems from June 2008 to September 2008; as noted above, this was an elective hospitalization, and also involved treatment for a non-psychiatric disorder.  The Veteran also reported being in once-a-month psychotherapy, and taking anti-depressant medication.  The Veteran noted that his children are his friends, but that he is otherwise solitary.  He also stated that he fishes for leisure.  The Veteran reported having no history of suicide attempts.  He reported having a history of violence/assaultiveness, and stated that he becomes quite aggressive when angered.  He reported functioning adequately when in solitary settings.  He also reported having self-medicated for PTSD with alcohol.  The examiner found that the Veteran had a cooperative, friendly, relaxed, and attentive attitude; normal affect; good mood; was intact orientation to person, time, and place;  had no delusions or hallucinations; had no obsessive or ritualistic behavior; had no homicidal or suicidal thoughts; and had good impulse control.  The Veteran reported sleeping 2 to 3 hours daily, and having no ability to sleep at night without medication.  The Veteran also reported experiencing panic attacks.  The Veteran's memory was normal.  The Veteran also reported having persistent re-experiencing of the traumatic events; persistent avoidance of stimuli associated with the trauma, and numbing of general responsiveness; and persistent symptoms of increased arousal.  The Veteran reported that he had retired in May 2008 due to back, hip, right foot, and right knee problems; the examiner noted that the Veteran uses a cane to ambulate.  The VA examiner diagnosed the Veteran with PTSD, and assigned a GAF score of 70.  He noted that the Veteran "no longer has alcohol as a difficulty in that he has found, through his own experience, that his medications do not mix well with alcohol."  He also noted that the Veteran's PTSD symptoms-including difficulties with sleep, trust, safety, PTSD security issues, startle response, and other challenges-result in reduced reliability and productivity, which is commensurate with a 50 percent disability rating under the General Rating Formula for Mental Disorders.  The VA examiner further found that the Veteran's PTSD symptoms did not result in total occupational and social impairment.

Also in July 2010, the Veteran sought treatment from his VA ARNP for self-isolation, hyperarousal symptoms, avoidance behaviors, an untrusting attitude, anger, and self-medication with alcohol.  The VA ARNP found that the Veteran was alert and oriented, in a fair mood, and cooperative and attentive.  The Veteran reported having no delusions, and no auditory or visual hallucinations or bizarre thoughts.  The VA ARNP noted that his insight, judgment, and reality testing results remained good.  The Veteran denied having any suicidal or homicidal ideations over the prior 2 weeks.  The VA ARNP diagnosed the Veteran with chronic and significant PTSD, and with alcohol dependency.  She assigned a GAF score of 49, and indicated that he was unemployable.

In August 2010, the Veteran's treating VA ARNP found that the Veteran was intact to person, place, time, and situation.  His memory for life events was intact.  The VA ARNP found no thought process abnormalities.  He denied any suicidal ideation, intent, or plan, and denied any intent to harm himself or others.  The Veteran reported having auditory hallucinations, and visual hallucinations of shadows.  He also reported having flashbacks to fighting someone in Vietnam.  The Veteran had a happy mood and a cheerful affect.  The VA ARNP diagnosed the Veteran with chronic and significant PTSD, and alcohol abuse.  She assigned a GAF score of 49 to 55.

In September 2010, the Veteran received treatment from his VA ARNP.  He reported having stress with his grown children-including his being unable to give money to his grandchildren-and also recounted stressors from his combat service in Vietnam.  The VA ARNP found that the Veteran was alert and oriented; had a frustrated and depressed mood; and was cooperative and attentive.  The Veteran's affect was appropriate, and he reported no delusions and no auditory or visual hallucinations or bizarre thoughts.  The VA ARNP noted that his insight, judgment, and reality testing results remained good.  The Veteran denied having any suicidal or homicidal ideations over the prior 2 weeks.  The VA ARNP diagnosed the Veteran with chronic and significant PTSD, and with intermittent use of alcohol.  She assigned a GAF score of 46.

In October 2010, the Veteran told his treating VA ARNP that "I have stress from my girl friend and daughter."  He reported that his grown children were causing him financial stress.  He also reported having self-medicated in the past to deal with PTSD nightmares and flashbacks, and having self-isolating behaviors.  The VA ARNP found that the Veteran was alert and oriented to time, place, and person; in a fair mood; and cooperative and attentive.  The Veteran stated that he had no feelings of worthlessness or hopelessness, no delusions, and no auditory or visual hallucinations or bizarre thoughts.  The VA ARNP noted that his insight, judgment, and reality testing results remained good.  The Veteran denied having any suicidal or homicidal ideations over the prior 2 weeks.  The VA ARNP diagnosed the Veteran with chronic and significant PTSD, and with polysubstance abuse in remission.  She assigned a GAF score of 48, and indicated that he was unemployable.

In November 2010, the Veteran's VA ARNP treated the Veteran for chronic PTSD and episodic alcohol abuse.  The Veteran reported blacking out and later waking up in jail; he attributed this to a seizure.  The VA ARNP found that the Veteran was alert and oriented to time, place, and person; mildly depressed; and cooperative and attentive.  The Veteran stated that he had no feelings of worthlessness or hopelessness, no delusions, and no auditory or visual hallucinations or bizarre thoughts.  The VA ARNP noted that his insight, judgment, and reality testing results remained good.  The Veteran denied having any suicidal or homicidal ideations over the prior 2 weeks.  The VA ARNP diagnosed the Veteran with chronic PTSD and episodic alcohol abuse, and assigned a GAF score of 48 to 55, and indicated that he was unemployable.

Competent medical evidence includes statements from a person qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a)(1).  Because the VA examiners are so qualified, their medical findings constitute competent medical evidence.

Where, as here, conflicting medical opinions are of record, the Board can ascribe greater probative weight to one opinion over another, provided that a rational basis is given.  Winsett v. West, 11 Vet. App. 420 (1998), aff'd 217 F.3d 854 (Fed. Cir. 1999).  Greater weight may be placed on one clinician's opinion than another's based on the reasoning in the opinions, and whether and to what extent the clinicians reviewed the Veteran's prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).

In this case, the Board finds that the medical findings of the two VA examiners, dated June 2007 and July 2010, outweigh the conflicting findings of the VA ARNP for three reasons.  First, both of the examiners have earned Ph.D. degrees.  Moreover, one is the Director of Mental Health at a VA Medical Center, and the other is a psychologist.  As such, they have greater medical training than does the VA ARNP.  Second, although the findings of the VA examiners are relatively close to each other, and to the other evidence of record, the findings of the VA ARNP are frequently outliers.  For example, while the VA examiners determined that the Veteran had GAF scores of 80 and 70, respectively, and another VA clinician assigned a GAF score of 60 to 65 in September 2008, the ARNP assigned GAF scores ranging from 40 to 55.  Moreover, the ARNP was the only clinician to find the Veteran unemployable as a result of his PTSD; both VA clinicians opined to the contrary, and the Veteran himself reported at his July 2010 C&P examination that he had retired in May 2008 due to back, hip, right foot, and right knee problems.  Third, the VA examiners' reports cover significantly more of the Veteran's history and symptomatology than do any of the reports provided by the ARNP.  On those bases, the Board finds that the VA examiners' conclusions are entitled to greater probative weight than the conflicting findings of the VA ARNP. 

Based on a review of the foregoing, the Board finds that the evidence supports a continuation of the 30 percent rating for the Veteran's PTSD symptoms for the appellate period prior to July 8, 2010, and a continuation of the 50 percent rating for the appellate period as of July 8, 2010.

Prior to July 8, 2010, the most probative evidence generally shows the Veteran to have mild PTSD symptoms; spontaneous speech; a cooperative, friendly, and attentive attitude; an appropriate affect; a good mood; and no inappropriate behavior.  The Veteran also generally was intact orientation to person, time, and place; had no delusions; and had an understanding of the outcome of his behavior.  At his June 2007 VA examination, the Veteran reported having nightmares, but no hallucinations, no obsessive or ritualistic behavior, no panic attacks, no homicidal thoughts, no suicidal thoughts, good impulse control, no episodes of violence, and no problem with activities of daily living.  The Veteran's memory was normal.  The Veteran's PTSD symptoms included persistent re-experiencing of the traumatic events from combat; persistent avoidance of stimuli associated with the trauma, and numbing of general responsiveness; and persistent symptoms of increased arousal.  Additionally, the June 2007 VA examiner assigned a GAF score of 80, indicating better than mild symptoms.  In August 2008, another VA clinician assigned a GAF score of 60 to 65, indicating mild to moderate symptoms.

A 50 percent evaluation is not for application prior to July 8, 2010, because the most probative evidence of record shows that the Veteran did not generally have a flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.  Although the Veteran left work in May 2008, the most probative evidence of record-namely, the Veteran's statements to the June 2007 and July 2010 VA examiners, and the June 2007 VA examiner's findings-indicates that this was the result of physical, rather than psychiatric, disabilities, including back, hip, right foot, and right knee problems.

As of July 8, 2010, the most probative evidence generally shows the Veteran to have a cooperative, friendly, relaxed, and attentive attitude; normal affect; good mood; intact orientation to person, time, and place; no delusions or hallucinations; no obsessive or ritualistic behavior; no homicidal or suicidal thoughts; and good impulse control.  The Veteran reported sleeping 2 to 3 hours daily, and having no ability to sleep at night without medication.  The Veteran also reported experiencing panic attacks.  The Veteran's memory was normal.  The Veteran's PTSD symptoms included persistent re-experiencing of the traumatic events from combat; persistent avoidance of stimuli associated with the trauma, and numbing of general responsiveness; and persistent symptoms of increased arousal.  Overall, the July 2010 VA examiner found that the Veteran's PTSD symptoms-including difficulties with sleep, trust, safety, PTSD security issues, startle response, and other challenges-result in reduced reliability and productivity, which is commensurate with a 50 percent disability rating under the General Rating Formula for Mental Disorders.  The VA examiner further found that the Veteran's PTSD symptoms did not result in total occupational and social impairment.

A 70 percent evaluation is not for application as of July 8, 2010, because the most probative evidence of record shows that the Veteran did not generally have suicidal ideations; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; spatial disorientation; or neglect of personal appearance and hygiene.

Although the Veteran reported some history of violence/assaultiveness, difficulty in adapting to stressful circumstances (including work or a worklike setting), and an inability to establish and maintain effective relationships, the Board finds that those characteristics are outweighed by the more numerous characteristics associated with a 30 percent disability rating.  38 C.F.R. § 4.1.

The Board has considered the issue of whether the Veteran's PTSD, standing alone, presents an exceptional or unusual disability picture, as to render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular evaluation is appropriate.  Thun v. Peake, 22 Vet. App. 111, 115-116.  First, the threshold factor for extra-schedular consideration is that there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the Rating Schedule to determine whether the Veteran's disability picture is adequately contemplated by the Rating Schedule.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Id. at 115.  However, if not adequately contemplated by the rating criteria, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 116.  See also 38 C.F.R. § 3.321(b)(1).  If either of the factors of step two is found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id. at 116.  The Board finds that the rating criteria reasonably describe the claimant's disability level and symptomatology; therefore, no extra-schedular rating is warranted.  Moreover, for the reasons described above, the Board finds the VA examiners' determinations that the Veteran was not precluded from employment because of his PTSD more probative than the ARNP's findings to the contrary.

In summary, the Board finds that the evidence supports a 30 percent disability rating for the appellate period prior to July 8, 2010, and a 50 percent disability rating for the appellate period as of July 8, 2010.  38 C.F.R. §§ 4.3, 4.130, Diagnostic Code 9411.  The Board has considered whether further staged ratings are appropriate; however, in the present case, the Veteran's symptoms are accounted for by the above ratings, and, as such, further staged ratings are not warranted.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).


ORDER

For the appellate period prior to July 8, 2010, a disability rating in excess of 30 percent for PTSD is denied.

For the appellate period as of July 8, 2010, a disability rating in excess of 50 percent for PTSD is denied.



REMAND

In September 2008, the Veteran filed a notice of disagreement (NOD) with the RO's July 2008 rating decision, which declined to reopen the Veteran's claim for service connection for a groin condition, and reopened and continued the denial of his claim for service connection for a hip condition.  Because the Veteran has filed a notice of disagreement with regard to those issues, the issuance of a statement of the case is required.  Manlincon v. West, 12 Vet. App. 238 (1999); 38 C.F.R. §§ 20.201, 20.300 (2010).

After the AOJ issues a statement of the case, then if, and only if, the Veteran timely files a VA Form 9, Substantive Appeal, or other correspondence containing the necessary information with respect to the issues of entitlement to service connection for a hip disorder, and whether new and material evidence has been received to reopen a claim for entitlement to service connection for a groin disorder, those issues may be returned to the Board for adjudication.

Accordingly, the case is REMANDED for the following action:

Send the Veteran a statement of the case addressing the Veteran's claims of whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for a hip disorder, and whether new and material evidence has been received to reopen his previously denied claim for entitlement to service connection for a groin disorder.  The AOJ should inform the Veteran that in order to complete the appellate process, he should submit a timely substantive appeal to the AOJ.  If the Veteran completes his appeal by filing a timely substantive appeal, the matters should be returned to the Board.

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


